SUMMARY ORDER
Defendant-appellant Michael Elder appeals from an amended judgment of conviction sentencing him to a term of 195 months’ imprisonment followed by five years of supervised release. Defendant was convicted, after a jury trial, of committing bank robberies in violation of 18 U.S.C. § 2113(a) and of possessing a firearm in violation of 18 U.S.C. § 924(c). The sentence imposed by District Court was the minimum sentence within the applicable Guidelines range.
On appeal, defendant argues pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) that his sentence is unreasonable because the District Court, inter alia, (1) imposed a greater term of imprisonment than was necessary or appropriate under 18 U.S.C. § 3553(a); (2) failed to adequately consider *7whether unwarranted disparities will be created by sentencing defendant similarly to defendants convicted of other, more serious crimes.
We have considered each of defendant’s arguments and find them to be without merit. In particular, we conclude upon a review of the record that defendant’s sentence was substantively reasonable and that the District Court did not err when considering the factors set forth in 18 U.S.C. §§ 3553(a).
Accordingly, we hereby AFFIRM the judgment of the District Court.